MEMORANDUM **
Oregon state prisoner Steven Sam Bass appeals pro se the district court’s judgment dismissing his diversity action alleging that various producers of spirits and beer are liable under Oregon law for failing to warn him of the dangers of alcohol. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999), and we affirm for the reasons stated in the magistrate judge’s Findings and Recommendations filed on September 25, 2001, and adopted in the district court’s order of January 23, 2002.
Appellees’ motion to strike Bass’s request for admissions is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.